Citation Nr: 0007123	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-05 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for right knee 
disability, currently evaluated at 10 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1984 through 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a February 1998 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in Cleveland, Ohio 
(hereinafter "RO").  

The Board notes that in a statement dated June 1998, the 
veteran withdrew his appeal of the RO's denial of service 
connection for his left knee condition.  Thus, that matter is 
not currently before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's right knee disability is manifested by no 
bony tenderness, deformity, discoloration or soft tissue 
swelling, no x-ray evidence of degenerative changes, range of 
motion from zero to 125 degrees, and complaints of pain and 
swelling on prolonged weight-bearing, popping and daily 
shooting pains.  


CONCLUSION OF LAW

The criteria for an evaluation for right knee disability in 
excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 
5257 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a rating decision dated April 1992, the RO granted service 
connection for the veteran's right knee patello-femoral 
syndrome and, under Diagnostic Code (DC) 5257, evaluated the 
disability as noncompensable.  The RO noted that the evidence 
showed the veteran had complained in-service of right knee 
pain, with no instability of the knee joint. 

Service medical records confirm that the veteran was seen in 
June 1990 for complaints of right knee pain with swelling and 
inability to bend.  On examination deep tendon reflexes were 
good, drawer sign was negative, there was no pain on 
inversion, pain on eversion, tenderness of the medial 
collateral ligament insert, no ecchymosis and no edema. The 
diagnosis was medial collateral ligament tear.  In September 
1990 the veteran was seen for an orthopedics consultation.  
The examining physician found positive patello-femoral signs, 
flexion limited to 120 degrees, negative McMurray test and no 
sign of instability, and diagnosed right patello-femoral pain 
syndrome.  

The veteran underwent a VA examination in January 1998.  The 
veteran had complaints referable to both knees.  The 
examining physician noted the veteran's history of knee 
problems bilaterally, including surgery three times on his 
left knee, and his complaint that his right knee "squeaks."  
Physical examination indicated that the right knee flexes to 
140 degrees and extends to zero degrees.  There were negative 
Apley, McMurray, drawer, and Lachman's signs bilaterally.  
The patellas were not ballotable. Neurovascular examination 
was normal bilaterally.  Radiographs of both knees were 
unremarkable.  The examining physician indicated that 
physical and radiographic examination was unremarkable and 
that physical complaints and finding were compatible with 
patellofemoral syndrome. 

In June 1998, the veteran testified at a hearing before the 
RO.  The veteran indicated that he had stopped physical 
therapy for his right knee.  He also stopped taking Percocet 
and switched to Tylenol because of his apprehension over the 
possibility of becoming drug-dependent.  His right knee ached 
constantly with prolonged walking or standing.  Almost every 
evening, the veteran had swelling below and to the inner side 
of his right knee.  He had to take care when putting weight 
on his knee in order to avoid having it give out.  The 
veteran's knee became sore after 10-to-15 minutes of walking 
or 20 minutes of standing.  He walked with a cane because he 
was unable to put his entire weight on either of his knees.  
The veteran's right knee made a noise when bending which he 
described as "a squish."  The veteran testified that he was 
presently unemployed.  When he was employed as a tanker truck 
driver, he was unable to climb ladders and depended on others 
to check on his load.  The veteran was never disciplined 
because of this, but was told "that it could start to become 
a problem."  The veteran's leg would start shaking after he 
had been driving for several hours, requiring him to stop and 
rest for as long as two hours.  The veteran sometimes wore a 
brace on his right knee, and had to apply ice and ointments 
to his knee.  The veteran described his major complaints 
regarding his right knee as constant aches and pains, 
swelling, occasional grinding and popping, and a squishy 
feeling that sends intense pain up his thigh and into his 
hip.  The veteran had pain when straightening his leg beyond 
45 degrees and could pull his leg back without pain.  He did 
not feel his knee dislocated.  He stated when he walked for a 
distance it would feel like the muscles would give out.

The veteran underwent a VA examination in September 1998.  
The examining physician noted the veteran's history in regard 
to his right knee.  He had complaints of pain with prolonged 
weight-bearing with swelling, and popping with pain shooting 
up his leg at least once each day.  Physical examination 
showed the right knee to be without bony tenderness, 
deformity, discoloration, or soft tissue swelling.  Flexion 
was 125 degrees and extension was zero degrees.  Patellas 
were not ballotable.  Apley, McMurray, drawer, and Lachman's 
signs were negative.  Magnetic resonance imaging of the right 
knee revealed: Patella alta deformity with mild narrow edema 
of the patella with inflammatory changes of Hoffa's fat pad 
in an infrapatellar location; no patellar tilt or subluxation 
with mild prepatellar bursa space edema; thickening of the 
iliotibial band adjacent to the lateral femoral condyle 
consistent with iliotibial band syndrome; and capsulosynovial 
thickening of the insertion of the ACL.  The ACL was 
otherwise normal.  There was no evidence of a meniscal tear.  
The diagnosis given was chronic right knee pain syndrome 
secondary to patellofemoral syndrome with patella alta 
deformity and iliotibial syndrome. Capsulosynovial thickening 
of the inferior of the ACL, without other ACL abnormalities.  

In November 1998, the RO increased the evaluation of the 
veteran's right knee disability to 10 percent.  The RO noted 
his complaints and the findings on examination.  The RO 
noted: the lack of tenderness, deformity or signs of 
instability; range of motion from zero to 125 degrees; MRI 
findings of mild deformity involving the patella with 
inflammatory changes; and, the veteran's subjective 
complaints.  The RO concluded that there was slight, but not 
moderate, impairment of the right knee under DC 5257.  

Analysis

The veteran contends that the rating assigned his right knee 
disability does not adequately reflect the severity of his 
symptomatology, and that a rating greater than 10 percent 
should be assigned.  The preliminary question before the 
Board, however, is whether the veteran has submitted a well-
grounded claim, and if so, whether VA has properly assisted 
him in the development of his claim.  A mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  Caffrey v. Brown, 6 Vet.App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
As the veteran has claimed that his right knee disability has 
worsened, the Board finds that the veteran has presented a 
claim that is well grounded.  The Board also finds that all 
relevant facts have been properly developed, and that all 
available evidence necessary for an equitable disposition of 
this appeal has been obtained.  Therefore, no further 
assistance to the veteran is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  Where entitlement to service connection has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  This is so 
despite the fact that a given disability must be viewed in 
relation to its history.  See 38 C.F.R. § 4.1; see also 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals, 
prior to March 1, 1999)(hereinafter "the Court) held that 
codes that provide a rating solely on the basis of loss of 
range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  However, in Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since DC 5257 (impairment of 
the knee) was not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under DC 5003 
and DC 5257, and that evaluation of knee dysfunction under 
both these codes would not amount to pyramiding under 38 
C.F.R. § 4.14.  However, it was noted that a separate rating 
must be based on additional disability.  Where a knee 
disorder is already rated under DC 5257, the veteran must 
also exhibit limitation of motion under DC's 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  In a later opinion, the General Counsel 
noted that even if the claimant technically has full range of 
motion but motion is inhibited by pain, a compensable rating 
for arthritis under DC 5003 and section 4.59 would be 
available.  VAOPGCPREC 9-98, August 14, 1998.  

The record does not contain any objective evidence of 
arthritis.  X-rays taken in January 1998 were not read as 
showing degenerative changes of the right knee.  Thus, the 
veteran is not entitled to a rating under DC 5257 and a 
separate rating under DC 5003, DC 5260 or DC 5261.  

The veteran's knee disability is currently rated under 
Diagnostic Code 5257 which provides for rating other 
impairment of the knee.  Recurrent subluxation or lateral 
instability is rated 30 percent where severe, 20 percent 
where moderate and 10 percent where slight. 

Other potentially applicable rating codes may be considered 
to evaluate limitation of knee motion.  Under Diagnostic Code 
5260, a rating of 20 percent is provided where flexion is 
limited to 30 degrees, a 10 percent rating is provided where 
flexion is limited to 45 degrees and a non compensable rating 
is assigned where flexion is to 60 degrees.  Under Diagnostic 
Code 5261, extension of the leg limited to 20 degrees is 
evaluated as 30 percent disabling, extension limited to 15 
degrees is evaluated as 20 percent disabling, extension 
limited to 10 degrees is evaluated as 10 percent disabling, 
and extension limited to five degrees is evaluated as 
noncompensable.  Range of knee motion is considered to be 
from flexion to 140 degrees to extension to 0 degrees.  
38 C.F.R. § 4.71(a).

The veteran contends that a rating in excess of 10 percent is 
warranted on the basis of the pain and swelling in his right 
knee which limits his mobility and his ability to work.  In 
order to meet the criteria for an increased rating in excess 
of 10 percent for his right knee disability, the evidence 
must show either moderate or severe knee impairment under DC 
5257, or limitation of flexion to 30 degrees under DC 5260 or 
limitation of extension to 15 or more degrees under DC 5261.  
After a comprehensive review of the record, the Board finds 
that the objective evidence of record, as discussed above, 
does not demonstrate that the veteran's right knee disability 
is productive of more than slight impairment, as no 
subluxation or instability has been demonstrated on objective 
examination and the veteran has also exhibited range of knee 
motion from 0 degrees of extension to 125 degrees of flexion 
without X-ray evidence of arthritis. 

On the VA examination in September 1998, the veteran 
complained of pain and swelling on prolonged weight-bearing, 
popping, and daily shooting pains.  Physical examination 
showed the knee to be without bony tenderness, deformity, 
discoloration or soft tissue swelling.  Range of motion was 
from zero to 125 degrees.  Magnetic resonance imaging 
revealed patella alta deformity, thickening of the iliotibial 
band consistent with iliotibial band syndrome, 
capsulosynovial thickening of the insertion of the ACL, and 
no evidence of meniscal tear.  The examining physician 
diagnosed chronic right knee pain syndrome secondary to 
patellofemoral syndrome with patella alta deformity and 
iliotibial band syndrome.  There was no objective evidence of 
subluxation or instability of the knee and no limitation of 
extension.  The Board recognizes that the veteran has 
experienced pain as a result of his service connected knee 
disability and the RO considered his complaints and the 
objective evidence when his rating was increased to 10 
percent.  However, the Board concludes that the objective 
findings shown on examination do not demonstrate a right knee 
disability that supports more than the 10 percent rating 
currently assigned.  No subluxation or lateral instability 
has been demonstrated on examination to support a finding of 
more than slight impairment under DC 5257 and limitation of 
knee motion to support a rating in excess of 10 percent has 
not been demonstrated. 

After a review of the entire record, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for his right knee 
disability.  

In the present case, the veteran has testified that his right 
knee disability interferes with his ability to work as a 
truck driver.  He also testified that he had never been 
disciplined as a result of right knee-related work problems.  
The veteran has also been shown to have problems as the 
result of his non service connected left knee.  The rating 
schedule is primarily a guide in the evaluation of service 
connected disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (1999).  
An extraschedular rating is authorized when a "case presents 
such an exceptional or unusual disability picture ... as to 
render impractical the application of the regular rating 
schedular standards."  38 C.F.R. § 3.321(b)(1)(1999).  The 
Board finds that there has been no showing by the veteran 
that his injury has resulted in marked interference with 
employment beyond that contemplated in the rating schedule or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  


ORDER

An evaluation in excess of 10 percent for right knee 
disability is denied.  


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

